Title: From George Washington to Thomas Peter, 12 August 1798
From: Washington, George
To: Peter, Thomas



Dear Sir,
Mount Vernon 12th Augt 1798

Your letter of the 9th was handed to me yesterday—enclosing one from Colo. Deakins, and a Tobacco Note as below—for which I transmit a receipt.
I am ignorant of the principle, on which I am called upon to pay for picking a Tenants tobacco; but presuming it was proper, I thank you for having done it. And I pray you to add to the expence as much Tobacco as will make the Hhd sufficiently heavy: and to deposit it with the rest in the hands of Mr Peter, your father, to be disposed of in whatever manner, and on whatever terms, he shall part with his own.

Enclosed is a Post note on the Bank of Columbia for one hundd dollars which I pray you to receive—and after deducting what I owe you, & what may arise in making the Tobo Note (which is returned) sufficiently heavy, forward the balance, at a convenient time to—Dear Sir Your Affecte Hble Servt

Go: Washington


Mrs Washington, Nelly & Washington (now at home) are all well & join in love to Patsy yourself & the Children—Genl Spotswood and family are here.

